NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                     No. 11-3748
                                    _____________

                          UNITED STATES OF AMERICA

                                           v.

                          NEVILLE WAYNE THOMPSON,
                                a/k/a Neville Redmond
                            a/k/a Neville Wayne Atkinson

                          NEVILLE WAYNE THOMPSON,
                                            Appellant
                                _____________

                      Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                        (D.C. Criminal No. 1-10-cr-00263-001)
                      District Judge: Honorable Sylvia H. Rambo
                                    _____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   May 21, 2012

           Before: RENDELL, FUENTES and HARDIMAN, Circuit Judges

                             (Opinion Filed: June 4, 2012)
                                   _____________

                              OPINION OF THE COURT
                                  _____________

RENDELL, Circuit Judge.

      Defendant Neville Wayne Thompson appeals his conviction for hindering his

removal to Jamaica in violation of 8 U.S.C. § 1253(a)(1)(B). Defendant contends that the
government failed to introduce sufficient evidence that he acted willfully in preventing

the issuance of travel documents necessary for return to his native Jamaica. The record,

however, contains evidence of Defendant’s mental state that is sufficient to sustain his

conviction for hindering removal. We will therefore affirm. 1

                                              I.

       Since we write principally for the benefit of the parties, only the factual and

procedural history essential to our analysis requires recitation.

       On September 9, 2008, the Department of Homeland Security issued a final order

of removal against Defendant in the name Neville Wayne Atkinson. On July 7, 2009, a

warrant of deportation issued in the same name. Despite repeatedly being served with

warnings for failure to depart and instructions regarding the requirement to assist in

removal, Defendant failed to leave the country.

       In response to a request for birth records relating to Neville Wayne Atkinson, the

Jamaican Registrar General’s Department indicated that no such documents could be

located. It instead sent a certified copy of a birth registration form for one Neville Wayne

Thompson, born on July 2, 1976 in Jamaica to mother Pauline Murdock. An earlier

record of deportable alien completed for Defendant, under the name Atkinson, listed

Murdock as his mother. Her name and date of death are tattooed on Defendant’s arm.

       While serving a sentence for falsely claiming United States citizenship, Defendant

was interviewed by the Jamaican Consulate for issuance of a travel document. During


       1
         The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have
jurisdiction pursuant to 28 U.S.C. § 1291.
                                              2
the interview, Defendant denied being the Neville Wayne Thompson whose birth records

the Department of Homeland Security had acquired. Defendant instead claimed to be

Neville Wayne Atkinson. As a result, the Jamaican Consulate refused to issue Defendant

a travel document absent further corroboration of his identity, which it never received.

       Defendant was thereafter prosecuted for hindering removal. During the ensuing

bench trial, two of Defendant’s aunts confirmed his identity as Neville Wayne

Thompson. His maternal aunt further testified that Pauline Murdock was Defendant's

mother and that the two lived together at the address in Jamaica listed on Defendant’s

earlier record of deportable alien. The government also introduced recorded

conversations between Defendant and his fraternal aunt, during which Defendant

indicated that he used the name Atkinson to mislead immigration officials and avoid

deportation. Defendant requested that his aunt submit a letter falsely claiming to be

Pauline Murdock’s sister and corroborating his lies about Murdock not being his mother.

Based on this and other evidence, Defendant was convicted of violating 8 U.S.C. §

1253(a)(1)(B). He was sentenced to 92 months’ imprisonment. This timely appeal

followed.

                                            II.

       Section 1253 prohibits “[a]ny alien against whom a final order of removal is

outstanding” from “willfully fail[ing] or refus[ing] to make timely application in good

faith for travel or other documents necessary to the alien’s departure.” 8 U.S.C. §

1253(a)(1)(B). Defendant contends on appeal that the government introduced

insufficient evidence of willfulness because he held a good faith belief that his name was

                                             3
Neville Wayne Atkinson based on his previous enrollment in school and prosecution as a

juvenile under that name. 2

       “We review the sufficiency of the evidence . . . in a light most favorable to the

Government following a . . . verdict in its favor.” United States v. Gambone, 314 F.3d

163, 169-70 (3d Cir. 2003) (internal quotation marks and citation omitted). “We must

sustain the verdict if there is substantial evidence, viewed in the light most favorable to

the government, to uphold the . . . decision.” United States v. Beckett, 208 F.3d 140, 151

(3d Cir. 2000). “In making our review we examine the totality of the evidence, both

direct and circumstantial,” but we “do not weigh evidence or determine the credibility of

witnesses.” Gambone, 314 F.3d at 170 (internal quotation marks and citation omitted).

       After reviewing the evidence introduced during Defendant’s bench trial, we find

that the District Court had before it sufficient proof of Defendant’s willfulness to convict

him of hindering removal in violation of § 1253(a)(1)(B). Defendant consistently denied

his identity as Neville Wayne Thompson to Jamaican authorities and thereby prevented

their issuance of documents necessary for his departure from the United States.

Defendant’s true identity – Neville Wayne Thompson – was corroborated by the

testimony of two of his aunts, as well as documents listing as his mother Pauline

Murdock, whose name is on the Jamaican birth certificate and tattooed on Defendant’s

arm.


       2
         Defendant does not challenge the sufficiency of the evidence relating to any
other element of the offense – namely, that he is a deportable alien against whom a final
order of removal was outstanding. Our discussion is therefore limited to evidence
relating to the willful nature of Defendant’s conduct.
                                              4
       The good faith with which Defendant purportedly believed in his identity as

Neville Wayne Atkinson was further undercut by his attempts to mislead immigration

officials. In a conversation with his fraternal aunt, Defendant admitted to having merely

“gone along” with that name so that he could not be “put on a plane” home to Jamaica.

Defendant also requested that his fraternal aunt submit a letter falsely claiming to be

Pauline Murdock’s sister and corroborating the story he fabricated about their familial

relationship. Defendant only rescinded the request after successfully soliciting a relative

of his cellmate to submit precisely such a letter. This and other evidence is highly

indicative of the willfulness Defendant claims not to have possessed.

       Defendant’s enrollment in school and prosecution as a juvenile under the last

name Atkinson fail to convince us that he lacked the requisite willfulness. They could be

viewed as equally indicative of Defendant’s earlier success at avoiding identification.

Our duty, however, is not to reweigh the evidence. We are satisfied that the government

met its burden of demonstrating that Defendant willfully obstructed the efforts of

Jamaican authorities to issue documents necessary for his removal from the United

States. We will therefore affirm the judgment of conviction.




                                             5